Citation Nr: 9924371	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-42 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot wound of the left ankle, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.  He was held as a prisoner of war (POW) from 
March 25, 1944 to May 2, 1945.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim for an increased rating for 
service-connected left ankle gunshot wound residuals, and 
denied the claim of service connection for a skin disorder 
secondary to the gunshot wound.  A notice of disagreement was 
received in April 1995.  The statement of the case was issued 
in November 1995.  A substantive appeal was submitted in 
December 1995.  The veteran provided testimony at the RO 
before a Member of the Board in June 1997.  The Board 
remanded the case in January 1998 for further development.  

In a September 1998 RO decision, entitlement to service 
connection for a skin disorder secondary to the left ankle 
disability was granted, and appellate action regarding this 
decision has not been initiated.  Therefore, the Board no 
longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In the Introduction portion of the January 1998 remand, the 
Board pointed out that during the veteran's personal hearing 
testimony was provided and reference was made to private 
medical evidence that addressed the veteran's service-
connected frostbite disability.  It was noted that it was not 
an issue on appeal at that time, and the matter was referred 
to the RO for the appropriate development.  In September 
1998, the claim was granted.  Appellate action has not been 
initiated, and the matter is not before the Board at this 
time. 





FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected left ankle gunshot wound 
residuals are manifested by pain, stiffness, limited motion, 
and degenerative changes.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of a left ankle gunshot wound have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.68, 4.73, Diagnostic Codes 5003, 
5165, 5270, 5271, 5272, 5273, 5274, 5310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's separation examination report shows that in 
March 1944, the veteran's left leg was injured in action at 
the time he was taken as a prisoner of war.  By rating action 
of March 1946, service connection was established for a left 
ankle gunshot wound scar with no residuals.  A noncompensable 
rating was assigned.  

The veteran was afforded a VA examination in March 1947.  The 
examiner reported a diagnosis of bullet wound of the left 
heel with a healed chip fracture of the os calcis.  The 
examiner also observed two superficial scars, each 1/4 inch 
long (entrance and exit of the bullet), on the posterior and 
lateral aspects of the left heel.  The scars were healed.  
Radiographs of the left foot revealed a small spur at the 
posterior aspect of the os calcis.  The examiner speculated 
that it could be the residuals of an old, small, chip 
fracture.  

In an April 1947 RO rating action, the disability rating was 
increased to 10 percent. 

At the time of his April 1948 VA examination, the ankle did 
not demonstrate any limitation of motion, and the examiner 
did not find any crepitus or bony abnormality of the left 
foot.  X-rays revealed evidence of a spur on the os calcis.  
The left heel scar was well healed, nonadherent and painless.  

The veteran was afforded a VA examination in October 1994.  
At that time, he reported complaints of aching pain in the 
left ankle, especially at the end of the day.  Sometimes, it 
would be a shooting pain.  He also experienced severe 
itching, cold feet, and pain.  His hands and feet turn white 
in the wintertime.  The left lower leg would swell on 
extension, and while standing and walking. 

The examiner reported the following findings: good radial and 
dorsalis pedis pulses; left ankle measures 9 1/2 inches and the 
right measures 8 1/2 inches; lateral scar of the left ankle, 
below the left lateral malleolus, well-healed, no deformities 
and no tenderness; superficial varicosities, pigmentation 
about the left lower extremity; redness and elevated areas of 
erythema surrounding the left ankle up to the mid-calf; 
healed scars of the ulcerations on the left lateral calf, and 
no open areas; and mid foot forward does not tan and turns 
white in the wintertime.  The following was noted on the 
examination of the musculoskeletal system: no limitation of 
motion; able to walk on heels and toes, fully squat, supinate 
and pronate normally; redness and swelling of the left ankle 
up to the left mid calf with pigmentation; no limitation to 
function or deformities; and normal gait.  The examiner 
diagnosed status post gunshot wound to the left ankle.  

During his hearing in June 1997, the veteran recounted the 
events leading to his gunshot wound to the left ankle during 
service, and the lack of medical attention he received while 
held at a POW camp in Germany.  He described the feeling of a 
sharp pain going through his ankle that occurs throughout the 
day, as well as a constant numbness in the dorsal aspect of 
the ankle.  He uses medication on that area on a daily basis, 
which he believes is cortisone.  His left ankle swells when 
he goes for long walks.  He cannot bend the toes on the left 
foot as far back as those on the right foot, and cannot point 
the toes on the left foot without pain.  He does not wear an 
ankle brace, and he limps. 

Pursuant to the Board's January 1998 remand, a VA examination 
was conducted in April 1998.  On examination, the left ankle 
demonstrated 0 degrees upward motion in comparison to 23 
degrees on the right.  Plantar flexion was 30 degrees on the 
left compared to 45 degrees on the right.  There was normal 
range of motion bilaterally in all the toes.  The examiner 
reported a diagnosis of status post gunshot wound of the left 
lateral ankle, incurred in March 1944 with limitation of 
ankle motion.

An examination of the joints in August 1998 revealed 1+ 
pitting edema of the left lower extremity from the dorsum of 
the foot to the knee region, and absence of edema on the 
right lower extremity.  Dorsalis pedis pulse was palpable 
bilaterally.  Plantar flexion was 45 degrees for the right 
and 30 degrees for the left.  Dorsiflexion was 20 degrees for 
the right and 15 degrees for the left.  The examiner added 
that the left ankle range of motion was slightly less than 
normal range with 10 degrees loss of plantar flexion, and 5 
degrees loss of dorsiflexion.  Toe range of motion, including 
range of motion of the great toes bilaterally, was within 
normal limits.  Manual muscle testing was performed.  Ankle 
dorsiflexors, long toe extensors, and ankle plantar flexors 
were 5/5 bilaterally.  There was no evidence of loss of 
strength in the left foot region.  Strength of the long toe 
flexors was 5/5 bilaterally.  Sensation to light touch and 
pinprick was diminished in the left lower extremity for the 
area of the superficial peroneal nerve, and the veteran had 
difficulty distinguishing between a pinprick on the left when 
compared to the right.  The veteran ambulated with a slightly 
wide-based gait with a slight dropping of the pelvis on the 
left side.  Improved heel strike was noted on the right when 
compared to the left.  The veteran's gait was examined when 
barefoot and with street shoes on.  He was able to walk on 
his heels and toes without any difficulty.  The examiner 
diagnosed status post gunshot wound to the left lateral ankle 
region, March 1944.  

At the time of his cold injury examination in September 1998, 
it was noted that the veteran had degenerative joint disease 
of the left ankle, and possibly the right.  The examiner was 
awaiting the x-ray report.  It was noted that x-rays taken in 
1994 revealed a calcaneal spur and posttraumatic degenerative 
changes in the lateral and medial malleolus.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  In this case, the 
Board is satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for residual scars 
of a gunshot wound of the left ankle, rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5310 (1998).  This Diagnostic Code (DC) 
contemplates injuries to Muscle Group X.  A 10 percent 
evaluation is warranted for moderate injury to the intrinsic 
muscles of the plantar aspect of the foot as well as moderate 
injury to the intrinsic muscles of the dorsal aspect of the 
foot.  A 20 percent evaluation is warranted for moderately 
severe injury.  A minimum evaluation of 10 percent is 
warranted for a "through-and-through" wound of the foot.  

The regulatory criteria for the evaluation of muscle injuries 
were amended, effective July 3, 1997.  62 Fed. Reg. 30235- 
30240 (June 3, 1997).  The Court has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  Rhodan v. West, 12 Vet. 
App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998).  In 
this case, the changes do not significantly affect the 
veteran's case and essentially leave the application of the 
provisions of DC 5310 unchanged.  Hence, and for reasons 
further explained below, the Board will not remand the case 
to the RO for initial consideration of the veteran's 
entitlement to a higher rating for the residuals of a gunshot 
wound to the left ankle under the revised regulatory 
criteria.

In this case, the evidence demonstrates that the veteran 
suffers from pain, stiffness and limited left ankle motion.  
However, with regard to the muscle, the evidence does not 
show that there is the moderately severe muscle injury 
required for a 20 percent rating under DC 5310.  As noted on 
the most recent VA examination, ankle dorsiflexors, long toe 
extensors, and ankle plantar flexors were 5/5 bilaterally, 
and there was no evidence of loss of strength in the left 
foot region.  Also, strength of the long toe flexors were 5/5 
bilaterally.  Therefore, the degree of disability does not 
approximate the criteria for a higher rating under DC 5310, 
and there is not a question as to which of the two 
evaluations should apply.  38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs, the applicable regulations, and the 
medical evidence of record, the Board finds that there is no 
other basis to assign an evaluation higher than the 10 
percent currently in effect. 

A 20 percent rating is assigned for marked deformity of the 
malunion of the os calcis or astragalus under DC 5273.  A 20 
percent rating is assigned for astragalectomy under DC 5274.  
In this case, the evidence does not suggest that these 
disabilities are representative of the left ankle disability 
at issue in this case.  Therefore, these DCs are not 
applicable.  

The evidence does demonstrate that there are degenerative 
changes of the left ankle.  Under DC 5003, degenerative 
arthritis is rated based on the limitation of the part 
affected, and findings regarding limited ankle motion have 
been noted on examination.  Under DC 5270, a 20 percent 
rating is warranted for ankle ankylosis in plantar flexion 
less than 30 degrees.  Marked limited ankle motion warrants a 
20 percent rating under DC 5271.  Ankylosis of the 
subastragalar or tarsal joint, in poor weight-bearing 
position warrants a 20 percent under DC 5272.  It is noted 
that given the Court's directives in DeLuca, the findings of 
degenerative changes, and these applicable DCs, it could be 
argued that a higher rating should be assigned.  However, in 
this instance, a higher rating cannot be assigned given the 
limits set by the governing regulations.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68 (1998).  

In addition to the left ankle gunshot wound residuals, 
service connection is in effect for left lower extremity 
stasis dermatitis with superficial varicosities, and left 
foot frostbite residuals, each rated as 20 percent disabling.  
As noted, the left ankle disability is currently rated as 10 
percent disabling.  The combined rating for the disabilities 
that affect the left lower extremity below the knee equals 42 
percent.  See 38 C.F.R. § 4.25 (1998).  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5165, a 40 percent rating is 
assigned for amputation at a lower level, permitting 
prosthesis.  Therefore, the assignment of an increased rating 
for the left ankle would result in a combined rating which 
exceeds the 40 percent limit under DC 5165 regarding 
amputation of the extremity at the elective level, and would 
violate 38 C.F.R. § 4.68.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.



ORDER

Entitlement to a rating greater than 10 percent for left 
ankle gunshot wound residuals has not been established, and 
the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

